Citation Nr: 0838281	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 administrative decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the appellant was 
ineligible for VA Death and Indemnity Compensation (DIC) 
benefits.  

In May 2008, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Board 
notes that the appellant requested a 60-day hold on the case 
so that additional evidence could be submitted.  As of this 
date, no additional evidence has been received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in February 1990.  

3.  The appellant and the veteran married in September 1989, 
less than one year before his death.  

4.  The appellant and the veteran did not have a child born 
of the marriage, or born to her and the veteran before the 
marriage.  




CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA death benefits.  38 
U.S.C.A. §§ 101, 103 (West 2002 & West Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.52 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This case turns on whether the appellant is the surviving 
spouse of the veteran for purposes of VA death benefits.  
Because the evidence shows that the appellant was married to 
the veteran for less than one year before his death, she is 
not entitled to VA death benefits, and is not entitled to 
VCAA-related assistance and notification.  Absent any 
evidence from the appellant indicating otherwise, there is no 
need to further attempt to confirm the evidence already 
obtained by VA.  As the law is dispositive in this case, the 
VCAA is not applicable.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.  

II.  Decision  

The appellant asserts that she is entitled to dependency and 
indemnity compensation benefits (DIC) as the surviving spouse 
of the veteran.  She explains that prior to the veteran's 
death, she and the veteran held themselves out to the general 
public as husband and wife for many years until they both 
agreed to consummate their marriage by holy matrimony.  She 
testified during the May 2008 hearing that she and the 
veteran were legally married in May 1988 at a VA hospital, 
but the marriage certificate has since been lost.  Due to the 
absence of the original marriage certificate, the appellant 
explained that an additional marriage certificate was 
reissued in September 1989.  The appellant contends that she 
was legally married to the veteran as of May 1988 and should 
be recognized as the surviving spouse of the veteran.  

The laws dictate that to be recognized as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA benefits, the appellant must be a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and has not remarried.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

Additionally, for a surviving spouse to qualify for benefits, 
additional factors must be established by the evidence.  DIC 
may be paid to a surviving spouse of a veteran who died on or 
after January 1, 1957, and who was married to the veteran:  
(1) before the expiration of 15 years after the termination 
of the period of service in which the injury or disease 
causing death was incurred, or aggravated; (2) for one year 
or more prior to the veteran's death; (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54.  

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.102.  

Review of the evidentiary record shows that the veteran was 
separated from active service in November 1968, and the 
appellant married the veteran on September [redacted], 1989, nearly 
21 years after the veteran was discharged from active 
military service.  The veteran died in February 1990, and the 
record establishes that the veteran and the appellant had no 
children together.  

While the Board is sympathetic to the appellant's claim, her 
marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
benefits.  The evidence shows that they were married more 
than 15 years after the veteran's separation from active 
service, they were only married for approximately 41/2 months 
rather than for a full year prior to the veteran's death, and 
they bore no children together either before or during their 
marriage.  The Board acknowledges the appellant's contention 
that she was married to the veteran in May 1988 at a VA 
hospital; however, there is no evidence of record of this 
marriage taking place.  Additionally, although the May 2005 
statement by Reverend D.A. seems to support the appellant's 
contention that she and the veteran were married before 
September 1989, his submitted statement fails to include the 
date of the first marriage nor did he provide any 
documentation validating the reported first marriage.  As 
such, the appellant fails to meet the eligibility 
requirements under the law.  

However, the appellant still contends that she is entitled to 
DIC under a theory of common law marriage because as 
previously stated above, the appellant stated that she and 
the veteran held themselves out to the general public as 
husband and wife for many years.  In this case, the record 
reflects that the appellant and the veteran were married in a 
civil ceremony in California.  Thus, the state law of 
California determines whether the appellant's relationship 
with the veteran is deemed a valid marriage.  However, a 
common law marriage is not valid in the state of California.  
See CAL. FAM. CODE § 308 (2006).  No other evidence was 
submitted to support the uncorroborated allegations of an 
earlier marriage under any theory provided by law.  See also 
38 C.F.R. § 3.52; VAOPGCPREC 58-91 (June 17, 1991), published 
at 56 Fed. Reg. 50,151 (1991).  

For the reasons above, the Board finds that basic eligibility 
to receive VA benefits as the veteran's surviving spouse is 
not warranted.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v.  
Brown, 6 Vet. App. 426 (1994).  Since the preponderance of 
the evidence is against the claim, the provisions of 38 
U.S.C. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim must be denied.  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


